Citation Nr: 0944023	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-37 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the residuals of right 
and left elbow injuries.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 
1971.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the Veteran's above noted 
claims.  A hearing before the undersigned Veterans Law Judge 
at the RO was held in March 2009.

This issue was remanded for further development in April 
2009, and now returns again before the Board.


FINDINGS OF FACT

The preponderance of the evidence of record is against a 
finding that the Veteran's current elbow disabilities are 
related to service.


CONCLUSION OF LAW

Bilateral elbow disabilities were not incurred in or 
aggravated by the Veteran's active duty military service, and 
may not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in September 2003, January 2004, March 2008, 
and May 2009.  These documents informed the Veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the Veteran 
should provide.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  The 
Veteran was also specifically informed of the law as it 
pertains to disability evaluations and effective dates by the 
March 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  No prejudice has been alleged in the timing 
of this latter notice, and none is apparent from the record; 
and the claim was readjudicated during the course of this 
appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re- 
adjudication of the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining VA medical records and attempting to obtain private 
medical records, and providing the Veteran with several 
hearings.  Consequently, the Board finds that the duty to 
notify and assist has been satisfied as to the issue being 
finally decided on this appeal.

The Veteran in this case contends that service connection is 
warranted for bilateral elbow disabilities.  Specifically, 
the Veteran has alleged that he injured his elbows in service 
as a result of a jeep accident, and that his elbows have 
bothered him continuously since that time.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
However, as noted in detail below, no evidence has been 
presented which indicates that the Veteran had a diagnosis of 
any chronic elbow disability within a year of his separation 
from service.  As such, presumptive service connection is not 
warranted for any elbow disability.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Further, the Board finds that service connection for 
bilateral elbow disabilities on a direct basis is also not 
warranted.  Reviewing the relevant evidence of record, a 
report of VA examination in May 2004 indicated that the 
Veteran reported he was in a jeep accident in Vietnam, in 
which he injured both elbows.  He reported intermittent 
numbness in his hands in the ulnar distribution.  He also 
indicated that he dislocated both elbows in that accident.  
He reported pain in both elbows on a fairly frequent basis, 
and a history of ulnar nerve transpositions about 5 years ago 
bilaterally.  He indicated he had a loss of range of motion, 
and had flare-ups with repetitive motion.

Upon examination, the examiner found the Veteran to have 
bilateral ulnar nerve transposition scars.  Sensation was 
diminished in the ulnar nerve distribution bilaterally.  
There was a positive Tinel's sign over the ulnar groove 
bilaterally.  There was no swelling.  There was 0 to 130 
degrees of flexion without pain on movement, and 80 degrees 
of pronation and supination.  There was no swelling or 
crepitation.  The Veteran was diagnosed with bilateral elbow 
dislocations with ulnar neuropathy, status post ulnar nerve 
transpositions.

X-rays of the Veteran's elbows taken in May 2004 showed no 
evidence of an acute bony injury to either elbow.  There was 
no evidence of acute fracture, dislocation, or significant 
degenerative joint disease.  The bony density was well 
preserved.  Noted were two surgical clips in the soft tissues 
medial to the distal left humerus.

At an informal hearing conference in May 2006, the Veteran 
again stated that this injury was due to being thrown from a 
jeep in service when it ran over something in the road that 
exploded.  He further indicated that he was in the hospital 
for three weeks in service due to injuries, including his 
elbow injuries, sustained in that accident.  However, the 
Veteran was informed that there was no medical evidence in 
his service treatment record showing this accident, or any 
treatment for injuries related to a jeep accident, or any 
elbow injuries.  At that hearing, the Veteran also submitted 
letters which he reported he had written during his time in 
Vietnam, and which discuss the jeep accident the Veteran 
alleges he was involved in, as well as his reported injuries 
from that accident.

At his hearing before the undersigned Veterans Law Judge in 
March 2009, the Veteran again indicated that his elbow 
disabilities were a result of a motorcycle accident he was 
involved in during service.

Reviewing this evidence and all relevant evidence of record, 
the Board finds there is no objective medical evidence of 
record linking the Veteran's current elbow disabilities to 
service in any way.  While the Veteran has alleged that he 
was involved in a jeep accident in service that caused him to 
be hospitalized for three weeks, and involved multiple 
injuries, including his elbows, the Veteran's service 
treatment records, including his March 1971 report of 
separation examination, found the Veteran to have no elbow 
disability.

The veteran has reported having surgery on his elbow both in 
the 1980s, and around 1999, however, there is no evidence of 
record dated any earlier than 2004, over 30 years after the 
Veteran's separation from service, showing any diagnosis of 
an elbow disability.  X-rays at that time do show surgical 
clips indicating prior surgery, and the Veteran was diagnosed 
with prior bilateral elbow dislocations with ulnar 
neuropathy, status post ulnar nerve transpositions.  However, 
even presuming that the Veteran's elbow surgery was in the 
1980s, the earliest date he has claimed the surgery took 
place, that is still at least 10 years after his separation 
from service, and it still remains that no medical evidence 
has been presented linking this disability to service.

The Board recognizes the Veteran's statements, and his 
purported letters written home, regarding his jeep accident.  
Even presuming however that he was in a jeep accident and 
hospitalized in service as a result of this, the Board still 
notes that, as the Veteran's service medical records and 
separation examination report show no findings pertaining to 
the Veteran's elbows, and there is no finding in the record 
of any elbow disability until many years after the Veteran's 
separation from service, even if the Veteran acutely injured 
his elbows in service, there is no objective medical evidence 
of record showing that he sustained a chronic elbow 
disability as a result of service.

Thus, the Board finds, with no evidence of record showing 
that the Veteran had any elbow disability in service, or for 
many years subsequent to service, and with no medical 
evidence having been presented linking the Veteran's 
currently diagnosed elbow disabilities to service, that the 
preponderance of the evidence of record is against a grant of 
service connection for a bilateral elbow disability.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the residuals of right 
and left elbow injuries is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


